 


109 HR 5150 IH: Reverse the Raid on Student Aid Act of 2006
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5150 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. George Miller of California (for himself, Mr. Kildee, Mr. Tierney, Ms. McCollum of Minnesota, Mr. Grijalva, and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to reduce interest rates for student and parent borrowers. 
 
 
1.Short titleThis Act may be cited as the Reverse the Raid on Student Aid Act of 2006.  
2.Interest Rate Reductions 
(a)FFEL Interest RatesSection 427A(l) (20 U.S.C. 1077a(l)) is amended— 
(1)in paragraph (1)— 
(A)by striking 6.8 percent and inserting 3.4 percent; and  
(B)by inserting before the period at the end the following: , except that for any loan made pursuant to section 428H for which the first disbursement is made on or after July 1, 2006, the applicable rate of interest shall be 6.8 percent on the unpaid principal balance of the loan; and 
(2)in paragraph (2), by striking 8.5 percent and inserting 4.25 percent.   
(b)Direct LoansSection 455(b)(7) (20 U.S.C. 1087e(b)(7)) is amended— 
(1)in subparagraph (A)— 
(A)by striking and Federal Direct Unsubsidized Stafford Loans;  
(B)by striking 6.8 percent and inserting 3.4 percent; and 
(C)by inserting before the period at the end the following: , and for any Federal Direct Unsubsidized Loan made for which the first disbursement is made on or after July 1, 2006, the applicable rate of interest shall be 6.8 percent on the unpaid principal balance of the loan; and 
(2)in subparagraph (B), by striking 7.9 percent and inserting 4.25 percent.    
 
